DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Receipt of Applicant’s amendments filed on June 17, 2022 is acknowledged.

Response to Amendment
Applicant amended claims 1, 12, and 20.

Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement.
Applicant amended its claims to address these issues and presented arguments on how the claims overcome the rejection. In view of the amended claims and arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (accessing data for a transaction) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to determine a source of the data and make decisions based on that determination. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Applicant is not improving technology with its claims. Merely because a computer implements the methodology does not mean the solution is computer based. Applicant merely points out the utility of the claims which does not mean there is a practical application or that the utility amount to an improvement in technology. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Merely reframing the scope of the claims does not amount to a persuasive argument. Applicant is improving a financial transaction based on the source of the data. This is still based in commerce. Applicant is not improving security such as with a “new encryption standard” or something technical in nature. Any improvement in the overall security of the transaction is based in the underlying abstract idea rather than the technological aspect of security. The use of computer based rules does not change the abstract nature of the claims but rather goes towards the computer implementation of the business methodology. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant repeats its arguments that the claims a recite a practical application of the judicial exception by reciting a technical improvement. Examiner maintains its position. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (accessing data for a transaction) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to determine a source of the data and make decisions based on that determination. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Applicant is not improving technology with its claims. Merely because a computer implements the methodology does not mean the solution is computer based. Applicant merely points out the utility of the claims which does not mean there is a practical application or that the utility amount to an improvement in technology. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application.
Applicant argued that the claims do not preempt the abstract idea because it recites a specific way. Examiner does not find this argument persuasive. Applicant is arguing that the claims do not preempt the judicial exception. The 2014 IEG Already Incorporates Preemption Where Appropriate. The Supreme Court has described... the concern driving the judicial exceptions as preemption, however, the courts do not use preemption... as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part... using this framework to distinguish between preemptive claims, and “those that integrate the building... eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence... of complete preemption does not guarantee that a claim is eligible. Merely claiming distinct, detailed limitations does not arise to the level of eligible subject matter as something that is “some other meaningful way beyond generally linking the judicial exception to a technological environment”.
Applicant repeats its arguments that the claims amount to significantly more by reciting a technical improvement. Examiner maintains its position that there is no technical improvement in Applicant’s claims, thus the claims do not amount to eligible subject matter under Step 2A Prong 1, Step 2A Prong 2, or Step 2B. The claims do not recite a technical improvement but rather an improved business methodology
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Applicant merely alleges that the claims amount to something other than what is well understood, routine, and conventional and offers no analysis as to how the claims meet that standard. Again Applicant focuses on the overall utility of the claims rather than how specific limitations amount to something that is something other than well understood, routine, and conventional.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 12, and 20; these claims are indefinite for the following reason:
Claims 1, 12, and 20 recite the limitation "the data originated from the application client" throughout the claims.  There is insufficient antecedent basis for this limitation in the claim. There is an antecedent basis for “the data which is originated from the application client”.
Furthermore “the data originated from the application client” in its present form creates indefiniteness issues. For example “if the data originated from the application client…” creates an impression where it is unclear whether the system needs to determine if the origin of the data is from the application client or the subsequent clause (e.g., allowed to be transmitted by the network according to the safety verification, etc.).
	For the sake of compact prosecution, Examiner will interpret these clauses as “the data which is originated from the application client…”.
	Examiner respectfully suggests referring to the limitation as “the data” since there is no other data in the independent claims; and any other types of data recited in dependent claims would most likely not create indefiniteness issues. So while the limitation “data” is modified by the limitation “which is originated from the application client which is currently running and is to be transmitted via a network during the payment” this feature does not need to be recited in subsequent imitations of “the data”; especially since there is no other recited data (which would require differentiation).

Claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are rejected due to their dependence on independent claims 1, 12, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as performing payment operations. 

Claim 1, 12, and 20 recite the limitations of: 
setting one of the multiple system accounts as a safe payment system account that enables a safe payment environment and is to be used exclusively for managing application clients having a payment function, 
wherein applications running and installed under the safe payment system account pass safety verification; 
and logging into the safe payment system account, and performing payment operations under the safe payment system account.
wherein the logging into the safe payment system account comprises:
when detecting a payment operation, determining whether a current system account is the safe payment system account; 
and if the current system account is not the safe payment system account, switching to the safe payment system account
wherein the performing the payment operations under the safe payment system account comprises:
monitoring payment activities;
if it is detected that there is data to be transmitted during the payment, determining whether the data originated from the application client is allowed to be transmitted according to a safety verification;
if the data originated from the application client is allowed to be transmitted according to the safety verification, allowing the data originated from the application client to be transmitted via the network and completing the payment operations; 
and if the data originated from the application client is prohibited from being accessed according to the safety verification, discarding the data originated from the application client;
wherein the determining whether the data originated from the application client is allowed to be transmitted according to the safety verification comprises:
determining whether the data originated from the application client includes a unique identifier (UID), 
wherein UIDs of all application clients having the payment function and management by the safe payment system account are listed in a list, and the UIDs are associated with their corresponding application client to uniquely identify their corresponding application clients;
if the data originated from the application client includes the UID, determining that the data originated from the application client is allowed to be transmitted according to the safety verification; 
and if the data originated from the application client does not include the UID, determining that the data originated from the application client is prohibited from being accessed according to the safety verification.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a processor, a memory, network, a non-transitory computer-readable storage medium, instructions, a terminal, an application client, an IP information packet filtering system; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
monitoring payment activities;
allowing the data originated from the application client to be transmitted via the network and completing the payment operations

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a memory, network, a non-transitory computer-readable storage medium, instructions, a terminal, an application client, an IP information packet filtering system; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
monitoring payment activities;
allowing the data originated from the application client to be transmitted via the network and completing the payment operations

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0070-0085], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are directed to an abstract idea. Thus, the dependent claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are not patent-eligible either.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant amended the claims. Examiner has conducted a prior art search on Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693